PER CURIAM:
Edgar M. Porter appeals a district court order dismissing without prejudice his civil rights complaint. The district court dismissed the amended supplemental complaint because Porter only made general, non-fact-specific allegations of racial bias. We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. See Porter v. Montgomery County, No. CA-05-75DKC (D. Md. filed Mar. 15, 2005; entered Mar. 16, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED